Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00102-CV

                     IN THE INTEREST OF X.H. and A.B.M., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00042
                         Honorable Kimberly Burley, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford to pay costs of court; no costs are taxed in this appeal.

       SIGNED July 20, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice